DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4-6, 8, 10-15, 18-20, 22, 23, and 25-28 are pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 22, 2020 and July 6, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because the x-axis and the y-axis of Fig. 4 are not properly labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claim 10, the limitations “the data being correctly decoded” and “the data not being correctly decoded” have no antecedent basis. Claims 9 and 10 recite a data transmission on multiple occasions but claims 9 and 10 do not recite any data associated with said data transmissions. Thus, it is unclear which data is being referred to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 8, 10, 11, 15, 18, 22, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bergman et al. (US 2020/0014498).
Regarding claims 1 and 8, Bergman discloses or suggests a method and an apparatus comprising:

regarding claim 10, the feedback corresponding to the data transmission comprises acknowledgement in response to the data being correctly decoded or negative acknowledgement in response to the data not being correctly decoded (see at least paragraphs 43-51, HARQ-ACK feedback); and
regarding claims 4 and 11, the indicator is one or more of unused states of the resource block assignment field of the control message (see at least paragraphs 43-51, unused bit combination in a resource block assignment field of the DCI).

Regarding claims 15 and 22, Bergman discloses or suggests a method and an apparatus comprising:
a receiver that receives a control message including an indicator for indicating at least one of termination of a control channel monitoring, termination of a data transmission and a feedback corresponding to the data transmission (see at least paragraphs 43-51, a DCI including 
regarding claims 18 and 25, the indicator is one or more of unused states of the resource block assignment field of the control message (see at least paragraphs 43-51, unused bit combination in a resource block assignment field of the DCI).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 12-14, 19, 20, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al. (US 2020/0014498) in view of Ye et al. (US 2020/0092858).
Regarding claims 5, 6, 12-14, 19, 20, and 26-28, Bergman discloses that the length of the indicator is predetermined (see at least paragraphs 43-51, a resource block assignment field in the DCI includes 5 bits for a system bandwidth of 1.4 MHz, where at least unused 11 values are used to indicate HARQ-ACK feedback) but Bergman does not explicitly disclose the indicator is a binary value with all “1” or the indicator is a binary value with a pattern of “x0” or “x00” in which “x” is all 1.
Ye, from the same or similar fields of endeavor, discloses or suggests the indicator is a binary value with all “1” or the indicator is a binary value with a pattern of “x0” or “x00” in which “x” is all 1 (see at least paragraphs 119-124, the resource block assignment field may be set to all ‘1’s or ‘11110’ or ‘1110’, where the default values are merely examples and other values may be used).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the binary value of Bergman with the binary value as taught by Ye because one of ordinary skill in the art would have been able to carry out such a substitution and the results were reasonably predictable. 




Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al. (US 2020/0014498) in view of Li et al. (US 2020/0120581).
Regarding claim 23, Bergman discloses all of the subject matter of the claimed invention except the maximum bandwidth of the data transmission is configured by a higher layer signaling.
Li, from the same or similar fields of endeavor, discloses or suggests the maximum bandwidth of the data transmission is configured by a higher layer signaling (see at least paragraph 3, notifying maximum bandwidth via higher layer signaling).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Li in to the invention of Bergman in order to improve the bandwidth utilization of the communication system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Su et al. (US 2020/0187237) discloses or suggests using the resource allocation field in the legacy DCI format 6-0A to indicate early termination of PDCCH monitoring and early termination of HARQ processes and PDCCH monitoring (see at least paragraphs 193-207).
Park et al. (US 2020/0092044) discloses or suggests transmitting HARQ-ACK information in DCI, where one or more states of a resource assignment field in DCI format 6-0A is used (see at least paragraphs 231-237).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        02/23/2022